DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 2 September 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-8 are pending for examination.
Claims 1 and 5 are currently amended.
Specification and Drawings:
Amendments to the specification, abstract of the disclosure, and drawings have been   submitted with the amendment filed 2 September 2022.
Drawings
The replacement drawings were received on 2 September 2022.  These drawings are acceptable.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2, line 2, the recitation “a discharging conveyor that circulates” is ambiguous as “a discharging conveyor” is now recited in claim 1.  It is suggested that the recitation be amended to --[[a]] the discharging conveyor circulating--; and
Claim 6, line 3, the recitation “a discharging conveyor that circulates” is ambiguous as “a discharging conveyor” is now recited in claim 5.  It is suggested that the recitation by amended to --[[a]] the discharging conveyor circulating--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2015/098726) in view of Miyahara et al. (JP 2014-51304) (hereinafter Miyahara).
Attention is directed to the English language machine translation attached to the end of the Hayakawa reference (found in the previous Office action) and the Miyahara reference (found in the present Office action).
Regarding claim 1, the Hayakawa reference discloses an aseptic filling machine for bottles (title and abstract) that comprises at least a sterilizing portion (9), a filling portion (11) (paragraph [0008]), a sealing portion (capper, paragraph [0063]) and a discharge portion (see annotated figure below), wherein a discharge portion chamber (the chamber downstream of capper which ends with carry-out port 45) that shields the discharge portion including a discharging apparatus (a discharge conveyor ending from the discharge wheel 44 to the carry-out port 45, paragraph [0066]) that discharges bottles after sealing from an aseptic zone (within the machine) to a non-aseptic zone (outside the machine) is provided downstream of the sealing portion (paragraph [0066]).

    PNG
    media_image1.png
    535
    863
    media_image1.png
    Greyscale

The Hayakawa reference discloses all of applicant’s claimed subject matter with the exception of the discharging apparatus comprises a discharging wheel that transfers the sealed bottle, and a discharging conveyor on which the sealed bottle is placed by the discharging wheel.
The Miyahara reference discloses in a similar type of aseptic filling machine for bottles (1) that it is old and well known to fill a bottle and seal (cap) the bottle in an aseptic filling machine which includes various chambers.  The machine includes a discharge portion chamber defined by walls 11a in fig. 1.  As seen in the annotated figure below and as discussed in paragraphs [0030] and [0031] of the translation, the Miyahara reference teaches that the discharge portion chamber (walls 11a) comprises a discharging wheel (9) that transfers the sealed bottle (1), and a discharging conveyor (18) on which the sealed bottle (1) is placed by the discharging wheel (9).

    PNG
    media_image2.png
    645
    668
    media_image2.png
    Greyscale

“[0030] The discharge belt conveyor 18 extends so as to protrude slightly to the outside of the aseptic chamber 11 from a position in contact with the end wheel 9.  In addition, a portion where the discharge belt conveyor 18 is disposed in the aseptic chamber 11 is partitioned from other portions by the partition wall 11a.
[0031] An opening 22 for discharging the bottle 1 as a package filled with beverage to the outside of the aseptic chamber 11 is provided at a position through which the discharge belt conveyor 18 passes in the surrounding wall of the aseptic chamber 11.  The aseptic air supplied into the aseptic chamber 11 is always blown out from the opening 22, and the entry of microorganisms into the aseptic chamber 11 from the opening 22 is prevented.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling machine by having incorporated in the discharge portion chamber that shields the discharge portion a discharge apparatus that comprises a discharging wheel that transfers the sealed bottle, and a discharging conveyor on which the sealed bottle is placed by the discharging wheel, as taught by Miyahara, in order to convey the sealed bottles from the capping portion into the discharge portion by the use of a discharging wheel that has portions of its circumference within the capping portion and the discharge portion, and which discharging wheel will place the sealed bottles onto the discharging conveyor.  In this instance a skilled artisan would have recognized that Miyahara teaches an acceptable alternative structure for discharging the sealed (capped) bottles from the capping portion of the machine though a wall of the discharge portion chamber into the discharge portion, and for placing the sealed (capped) bottles onto the discharging conveyor.
Also, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Regarding claim 2, the Hayakawa machine, as modified by Miyahara above, discloses the aseptic filling machine according to claim 1, wherein the discharging apparatus (as now incorporated from Miyahara: discharging wheel 9 and discharging conveyor 18) comprises a discharging conveyor (Miyahara: discharging conveyor endless belt 18) that circulates at least from the aseptic zone (Miyahara: within chamber walls 11) to the non-aseptic zone (Miyahara: outside the chamber walls 11a), and comprises a sterilizer tank (Miyahara: sterilization tank 25) in which the discharging conveyor (Miyahara: endless belt 18) is immersed in a sterilizer (Miyahara: paragraph [0046]).
Regarding claim 5, the Hayakawa reference discloses aseptic filling method (title and abstract) comprising at least a sterilization step of sterilizing a preform or a bottle (in sterilizing portion chamber 9), a filling step of filling sterilized content into the bottle in an aseptic atmosphere (in filling portion chamber 11), and a sealing step of sealing the bottle in which the content is filled with a sterilized cap in an aseptic atmosphere (in capper portion chamber), wherein, after the sealing step, the bottle that is sealed is conveyed inside a discharge portion chamber (discharge portion chamber with carry-out port 45) that is shielded and maintained in an aseptic atmosphere, and is discharged from the discharge portion chamber to a non-aseptic zone (paragraph [0066]).
The Hayakawa reference discloses all of applicant’s claimed subject matter with the exception of the sealed bottle is transferred to a discharging wheel in the discharge portion chamber, is placed on a discharging conveyor and is discharged to outside of an aseptic filling machine.
The Miyahara reference discloses in a similar type of aseptic filling method for filling bottles (1) that it is old and well known to fill a bottle and seal (cap) the bottle in an aseptic filling machine which includes various chambers.  The machine includes a discharge portion chamber defined by walls 11a in fig. 1.  As seen in the annotated figure above and as discussed in paragraphs [0030] and [0031] of the translation, the Miyahara reference teaches that the sealed bottle (1) is transferred to a discharging wheel (9) in the discharge portion chamber (walls 11a), is placed on a discharging conveyor (18) and is discharged to outside of an aseptic filling machine.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hayakawa aseptic filling method by having incorporated the step of the sealed bottle is transferred to a discharging wheel in the discharge portion chamber, is placed on a discharging conveyor and is discharged to outside of an aseptic filling machine, as taught by Miyahara, in order to convey the sealed bottles from the capping portion into the discharge portion by the use of a discharging wheel that has portions of its circumference within the capping portion and the discharge portion, and which discharging wheel will place the sealed bottles onto the discharging conveyor.  In this instance a skilled artisan would have recognized that Miyahara teaches an acceptable alternative method for discharging the sealed (capped) bottles from the capping portion of the machine though a wall of the discharge portion chamber into the discharge portion, and for placing the sealed (capped) bottles onto the discharging conveyor.
Also, a skilled artisan would have recognized that the combination and substitution of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 6, the Hayakawa method, as modified by Miyahara above, discloses the aseptic filling method according to claim 5, wherein the bottle (1) is discharged from the discharge portion chamber (incorporated from Miyahara: walls 11a) to the non-aseptic zone (Miyahara: outside of the walls 11a of the machine) by conveying the bottle (1) by means of a discharging conveyor (Miyahara: discharging conveyor endless belt 18) that circulates through inside of the discharge portion chamber (incorporated from Miyahara: walls 11a)) and the non-aseptic zone (Miyahara: outside of the walls 11a of the machine), and the discharging conveyor (Miyahara: discharging conveyor endless belt 18) is immersed in a sterilizer (Miyahara: sterilization tank 25) in which the conveyor (Miyahara: discharging conveyor endless belt 18) is immersed (Miyahara: paragraph [0046]).
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 1 and 5 above, and further in view of Sangi et al. (US 2010/0043915) (hereinafter Sangi).
Regarding claim 3, the Hayakawa machine, as modified by Miyahara above, discloses the aseptic filling machine according to claim 1, but does not disclose wherein the discharge portion chamber comprises a sterilizer spraying nozzle that sprays sterilizer into the discharge portion chamber.
The Sangi reference discloses in a similar type of aseptic filling machine (title) that it is old and well known in the relevant art to provide a discharge portion chamber (container outlet 9) that comprises a sterilizer spraying nozzle (dispensing heads 17 in fig. 1A) that sprays sterilizer (H2O2) into the discharge portion chamber (9) (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hayakawa aseptic filling machine by having incorporated in the discharge portion chamber a sterilizer spraying nozzle that sprays sterilizer into the discharge portion chamber, as suggested by Sangi, in order to sterilize the discharge portion chamber as needed to maintain a “clean room” environment.
Regarding claim 4, the Hayakawa machine, as modified by Miyahara above, discloses the aseptic filling machine according to claim 1, but does not expressly disclose wherein the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber.
However, the Sangi reference also discloses that the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation” (emphasis added) and paragraph [0060]: “filter vents 12 are arranged to provide pressurized heated, treated, air and/or steam to those centralized first activation chamber 5, the second activation chamber 6 and the container filling chamber 7. That filter vent system 25 provides a positively pressurized gaseous fluid flow within each of those chambers 4, 5, 6 and 7, thence outwardly, through one and/or both of the inlet port 3 and the adjacently aligned product discharge port 9, so as to present a positive pressurized flow of sterilized gaseous fluid, thus denying ingress of contaminants into the housing 2 of the sterilizable clean room arrangement 1 by a constant, or controllably variable, simultaneous, or substantially simultaneous flow of gaseous cleansing fluid out of both the container ingress port 3 and the container egress port 9, either during the container cleansing and filling process, or during the cleansing/sterilization of the machine 1, by itself, without any containers traveling therewithin, thus eliminating, restricting, and/or minimizing contaminant entry into the clean room container filling machine arrangement 1 under any and all operating conditions.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hayakawa aseptic filling machine by having incorporated in the discharge portion chamber an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber, as suggested by Sangi, in order to provide a positive air-flow from within the machine chambers to the exterior of the machine chambers to prevent the ingress of germs into the aseptic filling machine.
Regarding claim 7, the Hayakawa method, as modified by Miyahara above, discloses the aseptic filling method according to claim 5, but does not expressly disclose wherein the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber.
The Sangi reference disclose in a similar type of aseptic filling method that it is old and well known in the relevant art to provide spraying nozzles (17) in the discharge chamber portion (see fig. 1A), and the aseptic filling method includes the step of having the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation”) (emphasis added).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hayakawa aseptic filling method by having incorporated into the method the step of having the inside of the discharge portion chamber is sterilized by sequentially spraying a sterilizer, water and aseptic heated air into the inside of the discharge portion chamber, as suggested by Sangi, in order to sterilize the discharge portion chamber as needed to maintain a “clean room” environment.
Regarding claim 8, the Hayakawa method, as modified by Miyahara above, discloses the aseptic filling method according to claim 5, but does not expressly disclose wherein the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber.
However, the Sangi reference also discloses that the discharge portion chamber comprises an aseptic air supplying apparatus that supplies aseptic air into the discharge portion chamber so that the aseptic filling method includes that the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber (paragraph [0041]: “dispensing heads 16 and 17, respectively, for activating the reaction in the containers, vaporous H2O2 can be dispensed through these heads during the sterilization cycle rather than the hot air or hot steam dispensed during normal operation” (emphasis added) and paragraph [0060]: “filter vents 12 are arranged to provide pressurized heated, treated, air and/or steam to those centralized first activation chamber 5, the second activation chamber 6 and the container filling chamber 7. That filter vent system 25 provides a positively pressurized gaseous fluid flow within each of those chambers 4, 5, 6 and 7, thence outwardly, through one and/or both of the inlet port 3 and the adjacently aligned product discharge port 9, so as to present a positive pressurized flow of sterilized gaseous fluid, thus denying ingress of contaminants into the housing 2 of the sterilizable clean room arrangement 1 by a constant, or controllably variable, simultaneous, or substantially simultaneous flow of gaseous cleansing fluid out of both the container ingress port 3 and the container egress port 9, either during the container cleansing and filling process, or during the cleansing/sterilization of the machine 1, by itself, without any containers traveling therewithin, thus eliminating, restricting, and/or minimizing contaminant entry into the clean room container filling machine arrangement 1 under any and all operating conditions.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hayakawa aseptic filling method by having the method incorporate the step of having the inside of the discharge portion chamber is maintained in an aseptic atmosphere by supplying aseptic air into the inside of the discharge portion chamber, as suggested by Sangi, in order to provide a positive air-flow from within the machine chambers to the exterior of the machine chambers to prevent the ingress of germs into the aseptic filling machine.
Response to Arguments
Applicant’s amendment and corresponding arguments, see pages 14 and 15 of the Remarks, filed 2 September 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 15 of the Remarks, filed 2 September 2022, with respect to the objections to the specification and to the abstract of the disclosure have been fully considered and are persuasive.  The objections to the specification and to the abstract of the disclosure as set forth in the previous Office action have been withdrawn. 
Applicant’s arguments with respect to the 35 USC 102(a)(1) and 35 USC 103 rejections of claims 1-8 as set forth in the previous Office action have been considered but are moot because of the new ground of rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobs et al. (US ‘120) teaches a filling and sealing machine with a discharge conveying wheel (87) and discharge conveyor (93).
Naka et al. (US ‘613) teaches a bottle filling machine including a discharge wheel (62) and discharge conveyor (60).
Hishida (JP ‘189) teaches a bottle washing, filling and capping machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        13 October 2022